Name: Commission Regulation (EEC) No 538/91 of 5 March 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 3 . 91 Official Journal of the European Communities No L 59/ 13 COMMISSION REGULATION (EEC) No 538/91 of 5 March 1991 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('.), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 354/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (% as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3866/90 (*), as last amended by Regulation (EEC) No 495/91 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3866/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regulation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 6 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 353, 17. 12. 1990 , p. 23.' (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 44, 18 . 2 . 1991 , p. 48 . O OJ No L 167, 25. 7. 1972, p. 9 . 4 OJ No L 201 , 31 . 7 . 1990, p. 11 . O OJ No L 367, 29 . 12. 1990, p. 80 . (8) OJ No L 55, 1 . 3 . 1991 , p. 53 . O OJ No L 266, 28 . 9 . 1983, p. 1 . No L 59/ 14 Official Journal of the European Communities 6 . 3 . 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 5th period 8 1 . Gross aids (ECU):  Spain 0,000 0,000 0,000 0,000 ¢    Portugal 27,893 27,971 27,773 27,763    Other Member States 20,923 21,001 20,803 20,793   2. Final aids : \ \ Seed harvested and processed in :  Federal Republic of Germany (DM) 49,26 49,44 48,97 48,95    Netherlands (Fl) 55,50 55,71 55,18 55,15    BLEU (Bfrs/Lfrs) 1 015,94 1 019,73 1 010,12 1' 009,63    France (FF) 165,20 165,82 164,25 164,17    Denmark (Dkr) 187,89 188,59 186,81 186,72    Ireland ( £ Irl) 18,387 18,455 18,281 18,272    United Kingdom ( £) 16,016 16,073 15,909 15,894    Italy (Lit) 36 855 36 992 36 643 36 626    Greece (Dr) 4 277,66 4 267,46 4 170,16 4 131,22    Spain (Pta) 0,00 0,00 0,00 0,00    Portugal (Esc) 5 831,01 5 847,43 5 803,30 5 789,50   ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 5th period 8 1 . Gross aids (ECU):  Spain 1,233 1,311 1,113 1,103    Portugal 30,393 30,471 30,273 30,263    Other Member States 23,423 23,501 23,303 23,293   2. Final aids : I II I I Seed harvested and processed in : IIIIIIIl  Federal Republic of Germany (DM) . 55,14 55,33 54,86 54,84    Netherlands (Fl) 62,13 62,34 61,81 61,79    BLEU (Bfrs/Lfrs) 1 137,33 1 141,12 1 131,51 1 131,02    France (FF) 184,94 185,56 183,99 183,91    Denmark (Dkr) 210,34 211,04 209,26 209,17    Ireland ( £ Irl) 20,584 20,652 20,478 20,469    United Kingdom ( £) 17,965 18,022 17,858 17,843    Italy (Lit) 41 258 41 396 41 047 41 029    Greece (Dr) 4 834,92 4 824,72  4 727,42 4 688,48    Spain (Pta) 279,30 292,14 260,61 251,86    Portugal (Esc) 6 352,70 6 369,12 6 324,99 . 6311,19   6. 3 . 91 Official Journal of the European Communities No L 59/15 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 3 1st period 4 ¢ 2nd period 5 3rd period 6 ¢ 4th period 7 1 , Gross aids (ECU):  Spain 30,918 30,936 30,982 30,600 30,460  Portugal 39,832 39,855 39,907 39,532 39,394  Other Member States 27,592 27,615 27,667 27,292 27,154 2. Final aids : I I I l (a) Seed harvested and processed in (') : -  Federal Republic of Germany l I (DM) 64,96 65,01 65,13 64,25 63,93  Netherlands (Fl) 73,19 73,25 73,39 72,39 72,03  BLEU (Bfrs/Lfrs) 1 339,77 1 340,88 1 343,41 1 325,20 1 318,50  France (FF) 217,86 218,04 218,45 215,49 214,40  Denmark (Dkr) 247,77 247,98 248,45 245,08 243,84  Ireland ( £ Irl) 24,247 24,267 24,313 23,984 23,862  United Kingdom ( £) 21,202 21,215 21,250 20,941 20,831  Italy (Lit) 48 602 48 642 48 734 48 073 47 830  Greece (Dr) 5 748,09 5 721,58 5 684,97 5 550,29 5 514,55  Portugal (Esc) 8 322,29 8 327,31 8 335,23 8 245,37 8 216,53 (b) Seed harvested in Spain and \ \ I || processed : \  in Spain (Pta) 4 804,43 4 808,59 4 813,93 4 751,24 4 730,44  in another Member State (Pta) 4 859,46 4 864,46 4 870,66 4 809,16 4 788,75 (') For seed harvested in Member States other than Spain and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 5th period 8 DM 2,051970 2,049640 2,047320 2,045210 2,045210 2,039420 Fl 2,310530 2,307930 2,305430 2,302910 2,302910 2,296380 Bfrs/Lfrs 42,214000 42,174200 42,136600 42,101600 42,101600 41,993800 FF 6,975710 6,970110 6,963820 6,959740 6,959740 6,950860 Dkr 7,884980 7,883790 7,880680 7,880470 7,880470 7,874950 £Irl 0,770299 0,770594 0,771379 0,771687 0,771687 0,773652 £ 0,702184 0,703679 0,705008 0,706173 0,706173 0,708856 Lit 1 534,44 1 536,70 1 539,39 1 541,49 1 541,49 1 548,47 Dr 219,79000 222,55900 225,36800 ' 227,94200 227,94200 235,23300 Esc 179,67700 - 180,15700 180,78600 181,56000 181,56000 183,65600 Pta 127,59600 127,99800 128,41900 128,78000 128,78000 129,70900